

Exhibit 10.2
Execution Version






SEVENTH AMENDMENT TO CREDIT AGREEMENT
THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is effective as of
December 19, 2018 among PNM RESOURCES, INC., a New Mexico corporation (the
“Borrower”), the Lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).
R E C I T A L S
WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Sixth Amendment to and Restatement of Credit
Agreement, dated as of July 30, 2018 (as so amended and as otherwise amended or
modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement as described below; and
WHEREAS, the Lenders party hereto are willing to agree to such modifications,
subject to the terms set forth herein as more fully set forth below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
A G R E E M E N T
1.    Amendments to Credit Agreement.
(a)    Each of the following definitions in Section 1.1 of the Credit Agreement
is amended and restated in its entirety to read as follows:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to anti-money laundering, bribery or corruption.


“Consolidated Capitalization” means the sum of (a) all of the shareholders’
equity or net worth of the Borrower and its Subsidiaries, as determined in
accordance with GAAP plus (b) Consolidated Indebtedness plus (c) the outstanding
principal amount of Preferred Stock that is not a component of a Mandatory
Security plus (d) 100% of the outstanding principal amount of Equity Preferred
Securities of the Borrower and its Subsidiaries plus (e) the aggregate
outstanding stated or principal amount of Mandatory Securities minus (f)
Securitization Equity.


“Consolidated Indebtedness” means, as of any date of determination, with respect
to the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of the Borrower and its Subsidiaries as of such date minus
(b) an amount equal to the outstanding principal amount of Equity Preferred
Securities of the





--------------------------------------------------------------------------------





Borrower and its Subsidiaries, provided that the amount deducted pursuant to
this clause (b) shall not exceed an amount equal to 15% of the Consolidated
Capitalization of the Borrower and its Subsidiaries minus (c) Non-Recourse
Securitization Indebtedness minus (d) the aggregate outstanding principal amount
of Specified Indebtedness.


“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than (i) a Mandatory Security (or any component thereof) or any security
convertible or exchangeable into Capital Stock of the Borrower (or cash in lieu
thereof) and (ii) forward contracts for the delivery of power or gas written by
the Borrower to its jurisdictional and wholesale customers in the ordinary
course of business).


“Preferred Stock” means, with respect to any Person, all preferred Capital Stock
issued by such Person in which the terms thereof do not require such Capital
Stock to be redeemed for cash or to make mandatory sinking fund payments.


“SEC Reports” means (i) the Annual Report on Form 10-K of the Borrower for the
Fiscal Year ended December 31, 2017, and (ii) the Quarterly Reports on form 10-Q
of the Borrower for the Fiscal Quarters ended March 31, 2018, June 30, 2018 and
September 30, 2018.


(b)    The following definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“Forward” has the meaning set forth in the definition of “Mandatory Security”.


“Mandatory Security” means a security that is a unit consisting of (a) a
contract to purchase Capital Stock of the Borrower (whether expressed as a
“purchase contract,” “forward contract” or otherwise) (the “Forward”) and (b)
either (1) Indebtedness of the Borrower or a Subsidiary or (2) Preferred Stock
of the Borrower (whether or not convertible into Capital Stock of the Borrower),
where such Indebtedness or Preferred Stock is pledged by the holder of such unit
to secure its obligations under the Forward.


“Specified Indebtedness” means (a) any Indebtedness that is mandatorily
redeemable at maturity for Capital Stock of the Borrower or (b) any Indebtedness
that is a component of a Mandatory Security (it being understood that if such
Indebtedness is no longer a component of a Mandatory Security, including
following settlement of the related Forward, a remarketing of such Indebtedness,
or substituting such Indebtedness with other collateral for the related Forward,
then such Indebtedness shall not constitute Specified Indebtedness).


2.    Extension.


Pursuant to Section 2.5(a) of the Credit Agreement, the Borrower has requested
that the Maturity Date be extended for an additional year until October 31,
2023. By executing this Amendment, each Lender, other than SunTrust Bank, shall
have consented to the requested extension of the Maturity Date until October 31,
2023 and waives the timing requirements set forth in Section 2.5(a) of the
Credit Agreement for requesting such extension. It is understood and agreed
that, (a) pursuant to Section 2.5(b) of the Credit Agreement, SunTrust Bank is a
Non-Extending Lender and its Maturity Date with respect to the obligations owed
to it remains


2
CHAR1\1627787v3

--------------------------------------------------------------------------------





October 31, 2020 and (b) after giving effect to this extension request, the
Borrower shall have one remaining extension request available under Section 2.5
of the Credit Agreement.


3.    Effectiveness.


This Amendment shall be effective as of the date set forth above upon
satisfaction of the following conditions precedent:


(a)    Receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower, the Required Lenders and each Lender consenting to the
extension of its Maturity Date.


(b)    The Borrower shall have paid to the Administrative Agent, for the account
of each Lender agreeing to extend its Maturity Date, as set forth in Section 2
above, a fee in an amount equal to 0.06% of such Lender’s Commitment.


(c)    The Borrower shall have paid to the Administrative Agent and Wells Fargo
Securities, LLC, all fees due and payable to such Persons on the date hereof.


4.    Ratification of Credit Agreement. The term “Credit Agreement” as used in
each of the Credit Documents shall hereafter mean the Credit Agreement as
amended and modified by this Amendment. Except as herein specifically agreed,
the Credit Agreement, as amended by this Amendment, is hereby ratified and
confirmed and shall remain in full force and effect according to its terms. Each
party hereto acknowledges and consents to the modifications set forth herein and
agrees that, other than as explicitly set forth in Sections 1 and 2 above, this
Amendment does not impair, reduce or limit any of its obligations under the
Credit Documents (including, without limitation, the indemnity obligations set
forth therein) and that, after the date hereof, this Amendment shall constitute
a Credit Document. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Credit Documents or constitute a waiver of any provision of any of the
Credit Documents.


5.    Authority/Enforceability. The Borrower represents and warrants as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors' rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment, or, if required, any such consent, approval,
authorization, order, filing, registration or qualification has been previously
obtained or made.


3
CHAR1\1627787v3

--------------------------------------------------------------------------------





6.    Representations and Warranties. The Borrower represents and warrants to
the Lenders that (a) the representations and warranties of the Borrower set
forth in Section 6 of the Credit Agreement are true and correct as of the date
hereof, unless they specifically refer to an earlier date, (b) no event has
occurred and is continuing which constitutes a Default or an Event of Default,
and (c) it has no claims, counterclaims, offsets, credits or defenses to its
obligations under the Credit Documents, or to the extent it has any, they are
hereby released in consideration of the Lenders party hereto entering into this
Amendment.
7.    No Conflicts. The Borrower represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Credit Agreement (before and after giving effect to this
Amendment), and the performance of and compliance with the terms and provisions
hereof by the Borrower will not (a) violate, contravene or conflict with any
provision of its articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation (including, without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
the Borrower, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which the Borrower
is a party or by which it or its properties may be bound, the violation of which
would have or would reasonably be expected to have a Material Adverse Effect or
(d) result in or require the creation of any Lien upon or with respect to the
Borrower's properties.
8.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy or by electronic format (pdf) shall be
effective as an original.
9.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]














4
CHAR1\1627787v3

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
BORROWER:


PNM RESOURCES, INC.,
a New Mexico corporation
By:    /s/ Joseph D. Tarry            
Name: Joseph D. Tarry
Title: Vice President, Controller and Treasurer


PNM RESOURCES, INC.
SEVENTH AMENDMENT

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as a Lender and as an L/C Issuer
By:    /s/ Gregory R. Gredvig            
Name:    Gregory R. Gredvig            
Title:    Director                










PNM RESOURCES, INC.
SEVENTH AMENDMENT





--------------------------------------------------------------------------------







LENDERS:                
MUFG UNION BANK, N.A.,
as a Lender and an L/C Issuer


By:    /s/ Jeffrey Fesenmaier            
Name:    Jeffrey Fesenmaier            
Title:    Managing Director            


CITIBANK, N.A.,
as a Lender


By:    /s/ Michael Vondriska            
Name:    Michael Vondriska            
Title:    Vice President                


JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Nancy R. Barwig            
Name:    Nancy R. Barwig            
Title:    Credit Risk Director            


MORGAN STANLEY BANK, N.A.,
as a Lender


By:    /s/ Kenya Yamamoto            
Name:    Kenya Yamamoto            
Title:    Authorized Signatory            


ROYAL BANK OF CANADA,
as a Lender


By:    /s/ Justin Painter            
Name:    Justin Painter                
Title:    Authorized Signatory            


KEYBANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Keven D Smith            
Name:    Keven D Smith                
Title:    Senior Vice President            


SUNTRUST BANK,
as a Lender


By:                        
Name:                        
Title:                        




PNM RESOURCES, INC.
SEVENTH AMENDMENT





--------------------------------------------------------------------------------





U.S. BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Joe Horrigan                
Name:    Joe Horrigan                
Title:    Managing Director            




THE BANK OF NEW YORK MELLON,
as a Lender


By:    /s/ Mark W. Rogers            
Name:    Mark W. Rogers            
Title:    Vice President                




BOKF, NA d/b/a BANK OF ALBUQUERQUE,
as a Lender


By:    /s/ John Valentine            
Name:    John Valentine                
Title:    SVP                    
































PNM RESOURCES, INC.
SEVENTH AMENDMENT



